— Appeal from a judgment of the Supreme Court at Special Term (Torraca, J.), entered April 1, 1983 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to require respondents to restore petitioner to the eligibility list for the position of New York State trooper and to admit him as a member of the next class of New York State troopers. 11 Upon attaining age 29, petitioner was removed from the eligibility list for the position of New York State trooper. When Special Term, which had been made aware of our decision in Matter of Schatzel v Connelie (91 AD2d 1123), directed that petitioner be restored to the list, this appeal by respondents followed. As there is no meaningful distinction between petitioner’s circumstance and that of the petitioner in the Schatzel case, which has since been reversed (61 NY2d 940), a reversal is required. ¶ Judgment reversed, on the law, without costs, and petition dismissed. Casey, J. P., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.